Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amended claims submitted December 20, 2021 in response to the office action mailed July 20, 2021 are under consideration. Claims 1-14 are pending, all of which are amended by the amendments to claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Park USPGPub 2015/0138048 (hereafter Park).
Regarding claim 1, Park teaches (Figs. 2 and 9) “An eyewear (Fig. 2 glasses apparatus 100), comprising:
a frame (paragraph 56: “a body frame of the glasses”);
an input section to be disposed in the frame (temples of the frame including buttons 112, 103, 104, 105 and 106, the input section being configured to receive a first instruction operation (the first instruction operation is the choice by the user of which button to press, see step S301 “user behavior type” in Fig. 9) and a second instruction operation (the second instruction operation is the actual click of a button, for example the sunglass button S310 or zoom button S320 in Fig. 9) that are different from each other (choosing the button is different from clicking the button, one is the movement of the hand to the button in question and the second is pressing the button with a finger);
an optical module to be held by the frame (display unit 140, see element 142 held by the body frame of the glasses in Fig. 2), the optical module being a module whose optical property changes in accordance with electric control (e.g. paragraph 23: “in the mobile terminal device according to the exemplary embodiment of the present invention, a focus adjusting operation, a sunglasses mode activation operation, a zoom-in mode activation operation, or a zoom-out mode activation operation of the glasses apparatus may be controlled based on information transmitted by the communication unit”);
and a control section (controller 190) that changes the optical property of the optical module  (paragraph 79: “The control unit 190 is an element for controlling various elements of the glasses apparatus 100 including …the display unit 140, … and the various buttons.” the controller 190 controls the display unit 140 and the display unit changes the optical properties, see e.g. paragraph 85 for the sunglasses effect) by selectively executing an upper-tier function when the input section receives the first instruction operation (paragraph 113: “First, a behavior type of the user is analyzed (S301)”) and selectively executing a lower-tier function when the input section receives the second instruction operation (see chains of operations starting with S311, S314, S330 and S340), wherein:
 the upper-tier function is a function for specifying a type of the optical property to be changed (see step S301 “user behavior type” in Fig. 9 which determines which optical property will be ; and
the lower-tier function is a function for changing the optical property specified by executing the upper-tier function (e.g. paragraph 96: “controlling the focus adjusting operation, the activation operation of the sunglasses mode, the activation operation of the zoom-in mode, or the activation operation of the zoom-out mode of the glasses apparatus 100” see chains of operations starting with S311, S314, S330 and S340 in Fig. 9 as an example).”
Regarding claim 4, Park teaches “The eyewear according to claim 1, wherein:
the input section is a sensor (the input section comprises buttons 103-106 which are sensors in that they detect a click) capable of identifying an operation amount of the instruction operations (the buttons are arranged from the forward-most button to the rearward-most button which is an operation “amount”, i.e. the position of the button relative to the face of the glasses); and
the control section selectively executes one of a plurality of the upper- tier functions that is determined in advance in association with the operation amount of the first instruction operation (the function of the buttons is determined in advance in association with the position of the buttons relative to the face of the glasses), in response to the first instruction operation (step S301 is performed in response to the choosing of a button).”
Regarding claim 5, Park teaches (Fig. 9) “The eyewear according to claim 1, wherein the control section selectively executes one of a plurality of the lower-tier functions (sunglass mode=ON or sunglass mode=OFF) that has transitioned in a previously determined order (the sunglass mode transitions from OFF to ON to OFF to ON which is a previously determined order), in response to the second instruction operation (the clicking of the sunglass button).”
Regarding claim 6, Park teaches (Figs. 2 and 9) “The eyewear according to claim 1, wherein:
the input section is capable of identifying the operation amount of the instruction operations (consider the 3 zooming buttons, 103 is the first forward-most button, 104 is the second foreward-most button, and 105 is the third forward-most button, the order from foreward-most to rearward-most is an operation amount of the instruction operations), and
the control section selectively executes one of a plurality of the lower- tier functions (see chains of operations under each of the buttons, “zoom-in button”, “normal image button” and “zoom-out button”) that is determined in advance in association with the operation amount of the second instruction operation (the steps of Fig. 9 are determined in advance in association with the operation of clicking the three zoom buttons), in response to the second instruction operation (the operations are performed in response to the clicking of the buttons).” 
Regarding claim 7, Park teaches (Fig. 9) “The eyewear according to claim 1, wherein the control section selectively executes one of a plurality of the upper-tier functions for changing different optical properties of the optical module (e.g. paragraph 96: “controlling the focus adjusting operation, the activation operation of the sunglasses mode, the activation operation of the zoom-in mode, or the activation operation of the zoom-out mode of the glasses apparatus 100”), in response to the first instruction operation (Fig. 9 S301 “user behavior type”).”
Regarding claim 9, Park teaches (Fig. 9) “The eyewear according to claim 7, wherein the control section selectively executes one of a plurality of the lower-tier functions in response to the second instruction operation (see sunglass and zoom sides of Fig. 9), the plurality of lower-tier functions having different change patterns for changing the optical property of the optical module (the change patterns for sunglasses and zoom modes differ in at least the aspect that the sunglass only has two states OFF and ON, whereas there are 3 zoom modes, zoom-in, normal and zoom-out).”
Regarding claim 11, Park teaches “The eyewear according to claim 1, wherein the control section selectively executes one of a plurality of the lower-tier functions in response to the second instruction operation (see sunglass modes in Fig. 9), the plurality of lower-tier functions comprising an automatic function that changes the optical property of the optical module when a predetermined condition is satisfied (paragraph 86: “the glasses apparatus 100 may perform a protection operation of compulsorily activating the sunglasses mode based on luminance information about the image. For example, when luminance of the image to be projected to the display unit 140 exceeds a predetermined value, the glasses apparatus 100 may compulsorily activate the sunglasses mode in view of protection of a sense of sight.”), and a manual function that changes the optical property in response to reception of an input operation (e.g. paragraph 85: “The glasses apparatus 100 may be operated in the sunglasses mode based on the sunglasses mode button 106”).”
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park USPGPub 20150138048 as applied to claim 1 above, and further in view of Van Heugten USPGPub 2017/0336637 A1 (hereafter Van Heugten).
	Regarding claim 2, Park teaches “the eyewear according to claim 1 (see above), wherein the input section comprises a plurality of … sensors (buttons 103-106 are a plurality of sensors in that they sense being “clicked”) arranged in a row (buttons 103-106 are arranged in a row 106, 103, 104, 105 from front to rear), and identifies a direction of the first instruction operation (the first instruction operation is whether to choose 106 for sunglasses operation or 103-105 for zooming operation, which is  and the second instruction operation (buttons 103-105 are arranged from front to rear and determine a second instruction operation, namely which mode of zooming to operate).”
	However, Park does not explicitly teach that the plurality of sensors are touch sensors, because it would be unreasonable to call a button a “touch sensor” in the manner that the term “touch sensor” is used in the art.
	Van Heugten teaches a dynamic focusing head-mounted display where the controller 715 actuates the dynamic focusing mirror based on signals from a sensor switch user-activated area 345 (see Fig. 3C and paragraphs 69-70). Area 345 is a touch sensor, see paragraph 57: “The wearer may also adjust the focus of the information-bearing image by pressing a button or swiping an area 345 on the temple or frame of the head-mounted display 302 to which the birdbath optic 300 is attached. Touching the button once or swiping the area 345 in a first direction may bring the focus closer, and touching the button twice or swiping the area in a second direction may move the focus farther away.”
	Van Heugten further teaches that buttons or swiping areas are art recognized equivalents, see paragraph 57: “pressing a button or swiping an area 345 on the temple”.
	Park discloses the claimed invention except that a button is used instead of a touch sensor. Van Heugten shows that a touch sensor is an equivalent structure in the art. Therefore, because these two input devices were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a touch sensor for each button, and the results thereof would have been predictable. See MPEP §2144.06 and 2143 (I)(B).
	Note that the limitations “a plurality of touch sensors arranged in a row” is considered to logically flow from the combination of references since Park already teaches different buttons for different top-tier functions arranged in a row, and Van Heugten teaches that a button can be replaced by a touch sensor.
Regarding claims 12 and 13, Park teaches the “eyewear according to claim 1, wherein the input section receives … the first instruction operation (the choice of a button that results in step S301 “user behavior type”), and receives the second instruction operation (the clicking of a button that results in the changing of the mode of the optical quality chosen).”
However, Park does not explicitly teach (claim 12) “wherein: the input section receives an instruction operation to a first direction … and receives an instruction operation to a second direction … and
the first direction and the second direction are directions that are substantially opposite from each other.”
(claim 13) “wherein: the input section is a touch sensor disposed in a temple of the frame;
and the first direction and the second direction are substantially parallel to each other in a longitudinal axis direction of the temple.”

Van Heugten teaches (claim 12) “wherein: the input section receives an instruction operation to a first direction (paragraph 57: “swiping the area 345 in a first direction”)… and receives an instruction operation to a second direction (paragraph 57: “swiping the area in a second direction”)… and
the first direction and the second direction are directions that are substantially opposite from each other (see Fig. 3C the two swiping directions available are forward and backward along the temple which are substantially opposite from each other).”
(claim 13) “wherein: the input section is a touch sensor (swiping area 345) disposed in a temple of the frame (see Fig. 3C);
and the first direction and the second direction are substantially parallel to each other in a longitudinal axis direction of the temple (see Fig. 3C the two swiping directions available are forward 
Van Heugten further teaches that buttons or swiping areas are art recognized equivalents, see paragraph 57: “pressing a button or swiping an area 345 on the temple”.
	Park discloses the claimed invention except that a button that is clicked is used instead of a touch sensor that is swiped. Van Heugten shows that a touch sensor that can be swiped in two-directions is an equivalent structure in the art. Therefore, because these two input devices were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a touch sensor that can be swiped in two directions for the buttons, and the results thereof would have been predictable. See MPEP §2144.06 and 2143 (I)(B).
Regarding claim 14, Park teaches “the eyewear according to claim 1, wherein the input section comprises a plurality of … sensors (buttons 103-106 are a plurality of sensors in that they sense being “clicked”) disposed in a temple or a front of the frame (103-106 are disposed in the temple).”
However, Park does not explicitly teach that the plurality of sensors are touch sensors, because it would be unreasonable to call a button a “touch sensor” in the manner that the term “touch sensor” is used in the art.
	Van Heugten teaches a dynamic focusing head-mounted display where the controller 715 actuates the dynamic focusing mirror based on signals from a sensor switch user-activated area 345 (see Fig. 3C and paragraphs 69-70). Area 345 is located in the temple and is a touch sensor, see paragraph 57: “The wearer may also adjust the focus of the information-bearing image by pressing a button or swiping an area 345 on the temple or frame of the head-mounted display 302 to which the birdbath optic 300 is attached. Touching the button once or swiping the area 345 in a first direction may bring the focus closer, and touching the button twice or swiping the area in a second direction may move the focus farther away.”

	Park discloses the claimed invention except that a button is used instead of a touch sensor. Van Heugten shows that a touch sensor is an equivalent structure in the art. Therefore, because these two input devices were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a touch sensor for each button, and the results thereof would have been predictable. See MPEP §2144.06 and 2143 (I)(B).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park USPGPub 20150138048 as applied to claim 1 above, and further in view of Kim et al. US 10,739,896 B2 (hereafter Kim).
Regarding claim 3, Park teaches the “eyewear according to claim 1, wherein the control section selectively executes one of a plurality of the upper-tier functions (i.e. choose sunglasses mode or zooming) … in response to the first instruction operation (S301 user behavior type).”
However, Park does not explicitly teach “a plurality of the upper-tier functions that has transitioned in a previously determined order.”
Kim teaches (claim 38) “a plurality of the upper-tier functions that has transitioned in a previously determined order (claim 38: “sequentially displaying a plurality of menu items according to a varying pressure level of a touch input on a touch screen, each of the plurality of menu items associated with a function corresponding to a touched object, a menu item of the plurality of menu items displayed while a corresponding touched object is displayed, a first menu item comprising a first element for executing a first function associated with the touched object and a second menu item comprising a second element for executing a second function associated with the touched object and the second function being different from first function;”).”
.

Claims 1 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. US 6,491,394 B1 (hereafter Blum) in view of Park USPGPub 20150138048 (hereafter Park).
	Regarding claim 1, Blum teaches “An eyewear (Fig. 5 electro-active eyewear 500), comprising:
a frame (frames 510);
an input section (eyewear controller 540, which contains at least one input/output component, see col. 6 lines 21-26) to be disposed in the frame (see Fig. 5), the input section being configured to receive a first instruction operation (col. 6 lines 33-53: “controller 540 is pre-programmed by the eyecare specialist or technician to meet the patient's convergence and accommodative needs…  later the same controller, or a component thereof, can be reprogrammed to provide a different correction, as the patient's needs change.”) and a second instruction operation that are different from each other (col. 31 lines 10-15: “the electro-active layer can also be used to give a spectacle lens an electro-chromic tint. By applying an appropriate voltage to an appropriate gel polymer or liquid crystal layer, a tint or sunglass effect can be imparted to the lens”);
an optical module (electro-active lenses 520 and 522) to be held by the frame (see Fig. 5), the optical module being a module whose optical property changes in accordance with electric control (e.g. col. 6 lines 40-42: “supplying the voltage to grid elements to obtain the necessary array of refractive indices to correct the vision for a specific distance.” and col. 31 lines 10-15: “By applying an appropriate voltage to an appropriate gel polymer or liquid crystal layer, a tint or sunglass effect can be imparted to the lens”);
and a control section (controller 540) that changes the optical property of the optical module (either vision correction or tint) … selectively executing a lower-tier function when the input section receives the second instruction operation (tint operation), wherein:
… the lower-tier function is a function for changing the optical property (col. 31 lines 10-15: “By applying an appropriate voltage to an appropriate gel polymer or liquid crystal layer, a tint or sunglass effect can be imparted to the lens”).”
However, Blum does not explicitly teach “a control section that changes the optical property of the optical module by selectively executing an upper-tier function when the input section receives the first instruction operation and selectively executing a lower-tier function when the input section receives the second instruction operation, wherein:
the upper-tier function is a function for specifying a type of the optical property to be changed; and
the lower-tier function is a function for changing the optical property specified by executing the upper-tier function.”
In particular Blum teaches that there are two optical properties to be changed, vision correction and tint but does not explicitly teach selectively executing an upper-tier function when the input section receives the first instruction operation where the upper-tier function is a function for specifying a type of the optical property to be changed.
Park teaches (Figs. 2 and 9) “An eyewear (Fig. 2 glasses apparatus 100), comprising:
a frame (paragraph 56: “a body frame of the glasses”);
an input section to be disposed in the frame (temples of the frame including buttons 112, 103, 104, 105 and 106, the input section being configured to receive a first instruction operation (the first instruction operation is the choice by the user of which button to press, see step S301 “user behavior type” in Fig. 9) and a second instruction operation (the second instruction operation is the actual click of 
an optical module to be held by the frame (display unit 140, see element 142 held by the body frame of the glasses in Fig. 2), the optical module being a module whose optical property changes in accordance with electric control (e.g. paragraph 23: “in the mobile terminal device according to the exemplary embodiment of the present invention, a focus adjusting operation, a sunglasses mode activation operation, a zoom-in mode activation operation, or a zoom-out mode activation operation of the glasses apparatus may be controlled based on information transmitted by the communication unit”);
and a control section (controller 190) that changes the optical property of the optical module  (paragraph 79: “The control unit 190 is an element for controlling various elements of the glasses apparatus 100 including …the display unit 140, … and the various buttons.” the controller 190 controls the display unit 140 and the display unit changes the optical properties, see e.g. paragraph 85 for the sunglasses effect) by selectively executing an upper-tier function when the input section receives the first instruction operation (paragraph 113: “First, a behavior type of the user is analyzed (S301)”) and selectively executing a lower-tier function when the input section receives the second instruction operation (see chains of operations starting with S311, S314, S330 and S340), wherein:
the upper-tier function is a function for specifying a type of the optical property to be changed (see step S301 “user behavior type” in Fig. 9 which determines which optical property will be changed, e.g. paragraph 96: “the focus … sunglasses… zoom-in… zoom-out” although this paragraph is specifically discussing the mobile terminal device, it is true of the controlling operation in general); and
the lower-tier function is a function for changing the optical property specified by executing the upper-tier function (e.g. paragraph 96: “controlling the focus adjusting operation, the activation 
Park teaches that by including a first step of analyzing the user behavior type S301, the controller can determine which optical property it is that should be changed (see Park paragraph 113).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller of Blum to first detect a first instruction operation that executes an upper-tier function which specifies a type of optical property to be changed as taught by Park, followed by a second instruction operation for changing the optical property as taught by Park, because the controller needs to first ascertain which optical property the user desires to be changed before the controller can  change that property in accordance with the instruction as explained by Park paragraphs 113-114.
Regarding claim 4, the Blum-Park combination teaches the eyewear according to claim 1, however, Blum is silent regarding “wherein: the input section is a sensor capable of identifying an operation amount of the instruction operations; and
the control section selectively executes one of a plurality of the upper- tier functions that is determined in advance in association with the operation amount of the first instruction operation, in response to the first instruction operation.”
Park teaches “wherein: the input section is a sensor (the input section comprises buttons 103-106 which are sensors in that they detect a click) capable of identifying an operation amount of the instruction operations (the buttons are arranged from the forward-most button to the rearward-most button which is an operation “amount”, i.e. the position of the button relative to the face of the glasses); and
the control section selectively executes one of a plurality of the upper- tier functions that is determined in advance in association with the operation amount of the first instruction operation (the function of the buttons is determined in advance in association with the position of the buttons relative to the face of the glasses), in response to the first instruction operation (step S301 is performed in response to the choosing of a button).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensors of Park into the controller of Blum for the purpose of allowing user input to the controller as taught by Park.
Regarding claim 5, the Blum-Park combination teaches the eyewear according to claim 1, however Blum is silent regarding “wherein the control section selectively executes one of a plurality of the lower-tier functions that has transitioned in a previously determined order, in response to the second instruction operation.”
Park teaches (Fig. 9) “wherein the control section selectively executes one of a plurality of the lower-tier functions (sunglass mode=ON or sunglass mode=OFF) that has transitioned in a previously determined order (the sunglass mode transitions from OFF to ON to OFF to ON which is a previously determined order), in response to the second instruction operation (the clicking of the sunglass button).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prescribe a previously determined order to transitioning of the sunglasses effect as taught by Park in the controller of Blum for the purpose of operating the sunglasses effect in a finite and discrete number of modes as taught by Park.
Regarding claim 6, the Blum-Park combination teaches the eyewear according to claim 1, however Blum is silent regarding “wherein: the input section is capable of identifying the operation amount of the instruction operations, and

Park teaches (Figs. 2 and 9) “wherein: the input section is capable of identifying the operation amount of the instruction operations (consider the 3 zooming buttons, 103 is the first forward-most button, 104 is the second foreward-most button, and 105 is the third forward-most button, the order from foreward-most to rearward-most is an operation amount of the instruction operations), and
the control section selectively executes one of a plurality of the lower- tier functions (see chains of operations under each of the buttons, “zoom-in button”, “normal image button” and “zoom-out button”) that is determined in advance in association with the operation amount of the second instruction operation (the steps of Fig. 9 are determined in advance in association with the operation of clicking the three zoom buttons), in response to the second instruction operation (the operations are performed in response to the clicking of the buttons).” 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a finite number of input sensors arranged in an order as taught by Park in the controller of Blum for the purpose of operating the zooming effect in a finite and discrete number of modes as taught by Park.
Regarding claim 7, the Blum-Park combination teaches the eyewear according to claim 1, however Blum fails to teach “wherein the control section selectively executes one of a plurality of the upper-tier functions for changing different optical properties of the optical module, in response to the first instruction operation.”
Park teaches (Fig. 9) “wherein the control section selectively executes one of a plurality of the upper-tier functions for changing different optical properties of the optical module (e.g. paragraph 96: “controlling the focus adjusting operation, the activation operation of the sunglasses mode, the in response to the first instruction operation (Fig. 9 S301 “user behavior type”).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller of Blum to first detect a first instruction operation that executes an upper-tier function which specifies a type of optical property to be changed as taught by Park, because the controller needs to first ascertain which optical property the user desires to be changed before the controller can  change that property as explained by Park paragraphs 113-114.
Regarding claim 8, the Blum-Park combination teaches the “eyewear according to claim 7” and the Blum-Park combination as introduced above further teaches “wherein the control section selectively executes one of a plurality of upper-tier functions (Park S301) comprising an eyesight correction function that changes a refractive index of the optical module (Blum: col. 21 lines 16-50: “Depending upon the electro-active lens material used, the electrical voltage may either increase or reduce the refractive index.”) and a dimming function that changes a transmittance of the optical module (Blum: col. 31 lines 10-20: “By applying an appropriate voltage to an appropriate gel polymer or liquid crystal layer, a tint or sunglass effect can be imparted to the lens, which alternates the light transmission somewhat through the lens.”), in response to the first instruction operation (Park: the choice by the user of which button to select that triggers the user behavior type step S301).”
Regarding claim 9, the Blum-Park combination teaches the eyewear according to claim 7, and Blum further teaches “wherein the control section selectively executes one of a plurality of the lower-tier functions in response to the second instruction operation (vision correction or tint), the plurality of lower-tier functions having different change patterns for changing the optical property of the optical module (the lower-tier functions of the vision correction include the diopter, whereas the lower-tier functions of the sunglass effect is the tint).”
Regarding claim 10, the Blum-Park combination teaches the eyewear according to claim 9, and the Blum-Park combination introduced above further teaches “wherein the control section selectively executes one of a plurality of the lower-tier functions (Park teaches the upper-tier function of the optical property type and the lower-tier functions of the selected change to that optical property see claim 1 above) in response to the second instruction operation (Park teaches the lower-tier functions are executed in response to the second instruction operation, see claim 1 above), the plurality of lower-tier functions having different change patterns for changing a refractive index (Blum: col. 21 lines 16-50: “Depending upon the electro-active lens material used, the electrical voltage may either increase or reduce the refractive index.”) or a transmittance of the optical module (Blum: col. 31 lines 10-20: “By applying an appropriate voltage to an appropriate gel polymer or liquid crystal layer, a tint or sunglass effect can be imparted to the lens, which alternates the light transmission somewhat through the lens.”).”
Regarding claim 11, the Blum-Park combination teaches the eyewear according to claim 1, however, Blum fails to teach “wherein the control section selectively executes one of a plurality of the lower-tier functions in response to the second instruction operation, the plurality of lower-tier functions comprising an automatic function that changes the optical property of the optical module when a predetermined condition is satisfied, and a manual function that changes the optical property in response to reception of an input operation”.
Park teaches “wherein the control section selectively executes one of a plurality of the lower-tier functions in response to the second instruction operation (see sunglass modes in Fig. 9), the plurality of lower-tier functions comprising an automatic function that changes the optical property of the optical module when a predetermined condition is satisfied (paragraph 86: “the glasses apparatus 100 may perform a protection operation of compulsorily activating the sunglasses mode based on luminance information about the image. For example, when luminance of the image to be projected to and a manual function that changes the optical property in response to reception of an input operation (e.g. paragraph 85: “The glasses apparatus 100 may be operated in the sunglasses mode based on the sunglasses mode button 106”).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an automatic mode of operation in addition to the manual function operation as taught by Park for the purpose of protection of a sense of sight as taught by Park paragraph 86.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872